DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 6, 8, 13, 15, and 20 have been amended.
This office action is in response to the request for continued examination submitted on 15-MAR-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments - 35 USC § 103
On pgs. 8-10 of the Remarks submitted 03/15/2022, Applicant argues specifically the amended portions overcome the prior art. Examiner finds the Arguments persuasive. No new matter has been entered. Applicant’s arguments with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 as being unpatentable over Cetkovic et al., “A Methodology for Multilateral Wells Optimization - Field Case Study” (hereinafter ‘Cetkovic’) [2016] in view of Tonkin et al., U.S. Patent Application Publication 2016/0369590 A1 (hereinafter ‘Tonkin’) further in view of Sampaio et al., “Optimization of Proactive Control Valves of Producer and Injector Intelligent Wells under Economic Uncertainty” [2012].
have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 
Alghareeb et al., “Proactive Optimization of Oil Recovery in Multilateral Wells Using Real Time Production Data” [2009] SPE 124999 (hereinafter ‘Alghareeb’) in view of
Cetkovic et al., “A Methodology for Multilateral Wells Optimization - Field Case Study” [2016] SPE 183004 MS (hereinafter ‘Cetkovic’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Alghareeb et al., “Proactive Optimization of Oil Recovery in Multilateral Wells Using Real Time Production Data” [2009] SPE 124999 (hereinafter ‘Alghareeb’) in view of
Cetkovic et al., “A Methodology for Multilateral Wells Optimization - Field Case Study” [2016] SPE 183004 MS (hereinafter ‘Cetkovic’).

Regarding Claim 1: A computer-implemented method for calibrating multilateral wells during commingled production, comprising:
Alghareeb teaches collecting, by a multilateral well optimizing system from a multilateral well during regular field optimization procedures, real-time well rates … (Pg. 2 ¶2 Alghareeb teaches the availability of real time production data, i.e. well rates and optimizing the production of the ICV configuration “…Reservoir engineering practices follow two approaches in optimizing oil production from smart wells. These approaches are the reactive approach and the proactive approach. The reactive approach is usually achieved by making decisions based on current conditions. A series of production tests is made to estimate the best ICV configuration for the current producing situation. The reactive approach mainly corrects for any deviation from the production target; i.e. fast increase in water cut due to heterogeneity. On the other hand, a proactive approach seeks the optimal ICV configuration that yields maximum oil recovery by making forecasts of future events. The proactive approach can take advantage of the availability of real time production data, which allows for better decisions. Although the reactive approach can be very successful in correcting deviations from production target as they happen, it may not result in maximum oil recovery…”
Further, pg. 1 ¶3 - introduction Alghareeb teaches the sensors determine the pressure of the every lateral of the multilateral well  “The sensors allow continuous monitoring of pressure and temperature while the ICVs provide the flexibility of controlling each branch of a multilateral well independently. A smart well can be either a multilateral well where every lateral is controlled by an ICV or a single bore well where each segment is controlled by an ICV…”)
Alghareeb teaches estimating, by the multilateral well optimizing system using a multilateral well production model, flowing parameters of individual laterals; (Pg. 5 ¶1 Alghareeb teaches the production of each individual lateral with an associated production rate, i.e. flowing parameters “…The ICV design process depends mostly on the production capability of each lateral. However, most oil companies generalize the design process and make it depend on the average field production rate rather than individual laterals production rates. The constant field design is convenient for logistic purposes such as maintenance and surveillance work. Since all the cases that will be shown in the subsequent sections include only one well in each example field, the ICV design will depend on the production rate from each individual lateral (rather than on an externally specified field value)…”)
Alghareeb teaches determining, by the multilateral well optimizing system using the multilateral well production model, (Pg. 2 ¶3 Alghareeb teaches a model for determining how to optimize the well and the optimum ICV settings, i.e. optimizing system “…The main objective of this study was to investigate an optimization technique as a proactive approach to optimize the production from smart wells. The optimization technique entails the use of genetic algorithm (GA), applied in conjunction with a commercial reservoir simulator that is capable of modeling ICVs. This study also assessed the value of knowing fracture locations and their effect on the optimum ICV settings…”)
Alghareeb teaches iteratively: (Figure 4: “flowchart of the optimization framework” on pg. 6 Alghareeb teaches an iterative method as indicated by the arrows of the flow chart and the element of a stop criteria. Examiner notes Figure 4 is referenced for several elements below operating in the iterative method and further details of Figure 4 is found on pg. 5.)

    PNG
    media_image1.png
    587
    499
    media_image1.png
    Greyscale

Alghareeb teaches initializing control parameters for the multilateral well; (On pg. 5 ¶5 and Figure 4 Alghareeb teaches “…In step one, a population of binary strings is created…” where on pg. 3 ¶1 the binary string is created in an initial generation “…GA searches the solution domain by creating a random set (initial generation) of binary strings (individuals)…” and shown in Figure 4, the binary string becomes a decimal string, which becomes the corresponding ICV area, i.e. control parameters.)
Alghareeb teaches identifying limits for the control parameters; (Pg. 5 ¶3 bullet point 2 Alghareeb teaches the ICV settings, i.e. control parameters, has a minimum and maximum rate set by the manufacturer, i.e. limits “…The area of an ICV was discretized based on the minimum and maximum production rate. The number of intermediate ICV settings is usually predefined by the manufacturing company…”)
Alghareeb teaches creating initial solutions for the optimum pressure drop across each downhole valve; (Pg. 7 ¶4 Alghareeb teaches the ICV, i.e. downhole valve configuration starting with a global configuration, i.e. initial solution “…Exhaustive search was made to determine the global optimum ICV configuration. Knowing the global optimum ICV configuration provided the opportunity to evaluate the effectiveness of the optimization by comparing to the results of the exhaustive search. Also, the fact that water cut was determined at every possible ICV configuration allowed for intensive sensitivity analysis without the need to perform additional simulations…”
Pg. 4 ¶3 Alghareeb teaches determining the pressure drop for the ICV configuration “…The total pressure drop is a function of the friction pressure drop due to flow in the horizontal lateral and the friction pressure drop due to flow through the ICV. Since the friction pressure drop due to the horizontal lateral depends on the amount of fluid flowing through the lateral and therefore on the ICV configuration, the total pressure drop is a function of the ICV which is controlled by changing the cross section area of the ICV…”)

    PNG
    media_image2.png
    423
    604
    media_image2.png
    Greyscale
Alghareeb teaches evaluating, using the multilateral well production model, performance of the initial solutions; (Pg. 7 ¶3 and Figure 7 Alghareeb teaches the different setting where the initial solution is at the setting denoted at one and the oil flow rate, i.e. production model for all laterals producing, i.e. multilateral well “…On the other hand, individual lateral oil production rate is different when each lateral produces by itself from that when they all produce together. This difference is significant in the case of lateral two and therefore settings six and seven did not change the production rate, Figure 7…”)
Alghareeb teaches ranking the initial solutions according to an estimated greater net present value and total oil production and the value of an objective function being greater than or equal to a function of the control parameters, subject to a function of problem constraints of the control parameters being between a lower bound and an upper bound; (On pg. 5 ¶5 and Figure 4 Alghareeb teaches the objective function with a corresponding with ICV settings, i.e. control parameters are subjected to the maximum and minimum constraints set by the manufacturer as discussed above  “…Once the simulation run is finished, the MATLAB GA reads the simulated result, i.e. cumulative oil production and cumulative water production in this problem, and calculates the objective function. These steps are repeated for each individual in the population before the selection process takes place. At this time, the ICV setting and its corresponding objective function value will be stored in the library for future use. Once all individuals are simulated, the GA ranks these individuals based on their fitness function and then selects the individuals that will contribute to the creation of the next generation…”
Further, pg. 5 last ¶ Alghareeb teaches the net present value as an objective function “…Different objective functions such as recovery factor, net present value and water cut minimization were evaluated…”)
Alghareeb teaches performing a convergence check on the initial solutions; and (Continuing pg. 5 ¶5 and Figure 4 Alghareeb teaches termination after the criteria is meter, i.e. converge “…The whole process is repeated for the next generations until termination criteria are met…” and the element of “Stop Criteria Met?”)
Alghareeb teaches creating a new instance of a solution using properties of top-performing initial solutions; and (Figure 4 Alghareeb teaches the creating of the new offspring in the model as the new instance of a solution the element of “New offspring created”, where further Figure 4 shows the genetic operator of “elitism”, i.e. top-performing solution)

Alghareeb does not appear to explicitly disclose
flowing bottom-hole pressure data at various choke settings for multiple flow conditions for each lateral of the multilateral well;
recording, by the multilateral well optimizing system during production of the well and for one lateral at a time, surface and downhole pressures and production metrics for each of the laterals;

calibrating, by the multilateral well optimizing system using the multilateral well production model and based at least in part on the optimum pressure drop across each downhole valve, each lateral of the multilateral well during the commingled production at various choke valves settings. 

However, Cetkovic teaches flowing bottom-hole pressure data at various choke settings for multiple flow conditions for each lateral of the multilateral well; (Pg. 3 ¶3 Cetkovic teaches nodal analysis for determining the flow rate, i.e. well rate, and the bottom-hole pressure at different conditions through the completion, i.e. multiple flow conditions “…A nodal analysis of a well model consists basically of two different curves-an inflow curve or IPR that represents the flow rate and flowing bottomhole pressure at different conditions and an outflow curve that represents the behavior of the pressure drop at different flow rates through the completion…”
Further, Pg. 4 ¶3 Cetkovic teaches doing three different choke settings for each lateral of the composite, i.e. multilateral well “…Most production tests in the field are conducted on each individual lateral, then on all laterals combined (composite). Three different operational/choke settings are used during the production test…”)
Cetkovic teaches recording, by the multilateral well optimizing system during production of the well and for one lateral at a time, surface and downhole pressures and (Pg. 4 ¶1 Cetkovic teaches the downhole pressure and the production is measured for each lateral in composite, i.e. multilateral “…Most of the field wells are equipped with permanent downhole pressure gauges. So, the FBHP (Flowing Bottom Hole Pressure) can be read instantaneously, during the well test at different operational conditions for each lateral and in composite production of all laterals…”
Pg. 11 ¶5 Cetkovic teaches the pressure and volume are taken using surface conditions “…The single well model was extended and tested with a simple integrated multiwall model and surface facility, as shown in Figure 15. Any operational change in pressure, volume or temperature on the surface conditions will affect the wells and reservoir behaviors and vice versa…”)
Cetkovic teaches determining, by the multilateral well optimizing system using the multilateral well production model, an optimum pressure drop across each downhole valve, wherein determining the optimum pressure drop across each downhole valve (Pg. 2 ¶2 Cetkovic teaches Inflow Control Valves (ICV) for adjusting the optimum pressure drop and different operation conditions “…This complex simulation model resolves and finds the optimum ICV pressure drop and diameter for each lateral for different inflow performance conditions, such as different GOR rate dependent curves at different operational conditions…”)
Cetkovic teaches calibrating, by the multilateral well optimizing system using the multilateral well production model and based at least in part on the optimum pressure drop across each downhole valve, each lateral of the multilateral well during the commingled production at various choke valves settings. (Pg. 11 ¶2 and Table 4 Cetkovic teaches an optimum the flow for the production of oil and gas as the L2 downhole valve is choked for optimum pressure as shown in the table under ICV DP and ICV SIZE “…In this case L2 is choked back but allowing the optimum oil and gas ratio to flow working as an internal gas lift system. This case shows one more time that the laterals with higher PI are not always the ones that are going to contribute the higher oil rate to the system…”

    PNG
    media_image3.png
    284
    1039
    media_image3.png
    Greyscale

Further, Pg. 13 ¶1 Cetkovic teaches the choke valve settings are adjusted for gas production and oil production based on the amount required of the commingled production “…In order to meet the constraint of maximum gas production of the field of 10 MMSCFD, it can be observed in Figure 19, that the ICV choke settings for each lateral of each well are optimized to enable acheiving [sic] the target gas rate, while limiting the reduction of the oil production to just 20,356 BOPD. Gas rate was reduced by 68%, but oil rate was only reduced by 48%...”)
Alghareeb and Cetkovic are analogous art because they are from the same field of endeavor, multilateral well optimization for production.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the determining, by the multilateral well optimizing system using the multilateral well production model as disclosed by Alghareeb by recording, by the multilateral well optimizing system during production of the well and for one lateral at a time, surface and downhole pressures and production metrics for each of the laterals and an optimum pressure drop across each downhole valve, wherein determining the optimum pressure drop across each downhole valve and calibrating, by the multilateral well optimizing system using the multilateral well production model and based at least in part on the optimum pressure drop across each downhole valve, each lateral of the multilateral well during the commingled production at various choke valves settings as disclosed by Cetkovic.
One of ordinary skill in the art would have been motivated to make this modification in order to create a model using the commingled production of the well for optimized in real-time and to improve productivity as discussed by Cetkovic on pg. 15 ¶2 “…Generating a well model before the production well test is performed, will give the engineer the tool to have a better understanding, analyze, validate and optimize the results in real-time or during the well test period of time. Generating a well model with previous well test data will help the engineer to understand better the well productivity for each lateral and the interaction of each lateral during commingled production…”

Regarding Claim 2: Alghareeb and Cetkovic teach teaches The computer-implemented method of claim 1, further comprising 
Cetkovic teaches calibrating, by the multilateral well optimizing system using the surface and downhole pressures and the production metrics for each of the laterals, a multilateral well production model. (Abstract ¶5 Cetkovic teaches multilateral production optimizing using surface facility network and using a single to multi-well model, i.e. single lateral to multilateral “…The multilateral production optimization process was developed successfully to represent the operational conditions and optimize the well for different scenarios based on their specific reservoir management strategy. This model was extended successfully from a single to a multi-well model, including their actual surface facility network. The model will be considered in future production strategy plans…”)

Regarding Claim 3: Alghareeb and Cetkovic teach The computer-implemented method of claim 2, further comprising 
Cetkovic teaches estimating, by the multilateral well optimizing system using the multilateral well production model, a productivity of each lateral during the commingled production at various choke valves settings. (Pg. 8 ¶2 Cetkovic teaches each lateral has a specific productivity as different operational conditions based on the choke “…In the typical production test program, the first flowing test is of the entire well, so all the laterals are produced at the same time and then afterwards, each lateral is tested separately in order to determine the specific productivity and fluid behavoiur of each lateral. Both total well and lateral by lateral production tests are typically produced under several different operational conditions (i.e. choke sizes)…”
Further pg. 8 last ¶ Cetkovic teaches the commingled production based on the lateral “…An Interference Factor (IF) was generated in order to match the reduction in production observed from the total well and match the model under different operational conditions (lateral / commingle)…”)

Regarding Claim 4: Alghareeb and Cetkovic teach The computer-implemented method of claim 1, 
Alghareeb teaches wherein the real-time well rates include oil production rates and water production rates. (Pg. 10 ¶2 Alghareeb teaches oil and water production rates “…Notice that laterals two and three have been already restricted as a precautionary measure to mitigate water production from nearby fractures. Figure 12 shows the base case oil and water production rates…”)

Regarding Claim 5: Alghareeb and Cetkovic teach The computer-implemented method of claim 1, 
Cetkovic teaches wherein the multiple flow conditions include commingled testing and individual lateral testing. (Pg. 17 ¶2 Cetkovic teaches commingled production and the individual single lateral production as each lateral is tested because the commingled flow affects each lateral “…Switching from commingled production to single lateral production at the same choke setting, it will NOT maintain similar operational conditions for that particular lateral. After the first period (period#1) under commingled production, each lateral needs to be tested on its own…”)

Regarding Claim 6: Alghareeb and Cetkovic teach The computer-implemented method of claim 1, further comprising: 
Cetkovic teaches determining, in real time for each of the laterals, a productivity index (PI); (Pg. 9 ¶2 Cetkovic teaches determining a productivity index using observational data, i.e. real time, for comparing test data to the models “…When the well produces several laterals simultaneously, the total well Productivity Index is less than the sum of individual PIs for each lateral. This reduction in the productivity can be explained by an interference factor for each lateral under different operational or production conditions. In the absence of observational data of the individual contribution of each lateral, it has been asumed [sic] that the difference in total oil productivity measured from the well test, as compared to the models estimate, is proportional to the sum of the interference factors…”)
Cetkovic teaches determining, using the PIs for the laterals, a commingled PI; and (Continuing Pg. 9 ¶2 Cetkovic teaches Δqo for determining the commingled condition change for each lateral, denoted as IF(X) “…Δqo (C): The oil rate difference between the measured produce oil under commingle conditions and the commingle oil rate calculated by the model (BOPD). IF(L1): Interference factor at lateral 1. IF(X): Interference factor at lateral X…”)

    PNG
    media_image4.png
    40
    749
    media_image4.png
    Greyscale

Cetkovic teaches applying the commingled PI to the multilateral well production model. (Pg. 9 ¶4 Cetkovic teaches the determining the productivity index of each lateral, incorporating interference, IF, and commingled production, qo “…Therefore the productivity index that was estimated on a lateral by lateral conditions PI(Lx) is affected by interference factor of each lateral IF(Lx). The equation for the case of lateral 1 can be…”)

    PNG
    media_image5.png
    78
    348
    media_image5.png
    Greyscale


Regarding Claim 7: Alghareeb and Cetkovic teach The computer-implemented method of claim 6, 
Cetkovic teaches wherein the commingled PI is based on the productivity of each lateral and an overall productivity of the multilateral well. (Pg. 10 ¶1 Cetkovic teaches the productivity index of each well is determined based on the distance between each lateral along with length and diameter“…The Interference Factor is still under study and needs more technical and testing development. The actual proposal is simple in the way that is only related to the productivity index of each well, when is known that other parameters, such as well distance, distance between laterals, length, diameter, drainage area shapes, etc. will have different effects on the productivity index…”)

Claims 8-14 are rejected under the substantially same grounds as Claims 1-7, respectively, mutatis mutandis.
Claims 15-20 are rejected under the substantially same grounds as Claims 1-6, respectively, mutatis mutandis.

Conclusion
Claims 1-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GOTTUMUKKALA et al. U.S. Patent Application Publication 2016/0061003 A1 teaches a method expanding on multilateral wells and optimizing the flow control valve settings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/JOHN E JOHANSEN/Examiner, Art Unit 2146